     Case: 1:18-cv-04252 Document #: 39 Filed: 10/23/18 Page 1 of 1 PageID #:197

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Anish Kapoor
                                             Plaintiff,
v.                                                           Case No.: 1:18−cv−04252
                                                             Honorable John Z. Lee
National Rifle Association of America
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 23, 2018:


        MINUTE entry before the Honorable John Z. Lee: For the reasons stated in the
memorandum opinion and order, Plaintiff's motion [35] for jurisdictional discovery is
denied. Defendant's motion [25] is granted in part and denied in part. This case is
transferred to the Eastern District of Virginia forthwith and terminated on this Court's
docket. [For further details see memorandum opinion and order].Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
